Citation Nr: 0800001	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  03-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for common variable 
immunodeficiency (CVI) disorder.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for a disorder of 
multiple joints, to include as secondary to CVI.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1985 to February 
1990.

This appeal arose before the Board of Veterans' Appeals 
(Board) from August 2002 and February 2005 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of TDIU is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.

FINDINGS OF FACT

1.  The veteran's bronchitis is manifested by complaints of a 
chronic, productive cough and moderate dyspnea on exertion, 
with diminished breath sounds, scattered expiratory rhonchi, 
bilateral wheezes, and pulmonary tests which showed a FEV-1 
result of 64 percent of predicted.

2.  The veteran does not have CVI which is related to his 
period of active military service.

3.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.

4.  The veteran does not have a disorder of multiple joints, 
to include degenerative joint disease, which is related to 
his period of service.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
the service-connected bronchitis, currently evaluated as 30 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, Diagnostic Code (DC) 6600 
(2007).

2.  Common variable immunodeficiency was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

3.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of either compensation or VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2007).

4.  A disorder of multiple joints, to include degenerative 
joint disease, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309. 
3.310(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2001, March and June 2003, July and September 2004, 
and January 2005, the RO sent the veteran letters informing 
him of the types of evidence needed to substantiate his 
claims, and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody 




of a Federal department or agency, including VA.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability and records 
showing a relationship between his claimed disabilities and 
service, as well as what evidence was needed to substantiate 
his claim for an increased evaluation, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide to 
provide any evidence in his possession that pertains to his 
claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, December 2002 and 
June 2005 SOCs, and May 2004, March and August 2005, March 
and June 2006, and May 2007 SSOCs each provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the veteran was provided the Dingess 
information in March 2006.


II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and 


to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The regulation pertinent to service connection of dental 
conditions for treatment purposes is 38 C.F.R. § 3.381, which 
provides as follows:

(a)  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient 
dental treatment as provided in §17.161 of this chapter.  
(b)  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war. 
(c)  In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 
days or more of active service. 
(d)  The following principles apply to dental conditions 
noted at entry and treated during service: 
(1)  Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 
(2)  Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of 
active service.  
(3)  Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they 
were filled during service. However, new caries that 
developed 180 days or more after such a tooth was 
filled will be service-connected. 
(4)  Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.  
(5)  Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during 
service.  
(6)  Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service. 
(e)  The following will not be considered service-
connected for treatment purposes:  
(1)  Calculus;  

(2)  Acute periodontal disease;  

(3)  Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; 
and  

(4)  Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of 
active service.  

(f)  Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation

The veteran has requested that an increased evaluation be 
assigned for his service-connected bronchitis.  He has stated 
that he suffers from flare-ups approximately five times a 
year.  He reported having a productive cough, with shortness 
of breath on exertion.  Therefore, he believes that an 
increased disability evaluation should be assigned.  

The relevant evidence of record includes the report of a VA 
examination of the veteran conducted in February 2002.  
Pulmonary function tests showed FEV-1 recorded at 72 percent 
of predicted.  There was no bronchodilator response.

VA re-examined the veteran in September 2003.  He indicated 
that he had had asthma and bronchitis symptoms since the 
fourth or fifth grade.  He also noted that he had smoked 
since his early 20's.  He asserted that he had three to four 
bouts of bronchitis per year, with recurring episodes of 
coughing, chest congestion, and occasional wheezing.  There 
was also shortness of breath on exertion.  There was no 
orthopnea or pedal edema.  The respiratory examination noted 
occasional rhonchi in both lung fields, with no wheezes or 
rales.  No pulmonary function tests were conducted.

Another VA examination of the veteran was performed in 
October 2004.  He reportedly had stopped smoking a month 
before the examination, although he had smoked a pack a day 
since his early 20's.  The objective examination found 
wheezing on normal expiration, which was worse with forced 
expiration; it was also interrupted by a cough.  Pulmonary 
function tests showed FVC of 64 percent of that predicted, 
and FEV-1 of 61 percent of that predicted.  He coughed 
throughout the test, which showed an obstructive pattern, 
moderate impairment; the examiner could not rule out a 
concomitant restriction or air trapping.  He had significant 
bronchodilator response.  Throughout 2004 and 2005, he was 
treated for flare-ups of bronchitis.

A March 2006 VA hypertension examination found that the 
veteran had normal breath sounds except for a few expiratory 
rhonchi.  A chest X-ray revealed no active lung disease.  He 
was then afforded a VA respiratory examination in October 
2006.  This examination noted that he was still smoking a 
pack of cigarettes a day.  He had been hospitalized as a 
child for bronchitis and in 1988, 1994 and 1997.  He reported 
five flare-ups per year.  He said that he had a chronic 
productive cough, with moderate dyspnea on exertion.  The 
objective examination found diminished breath sounds, 
scattered expiratory rhonchi, and bilateral wheezes.  There 
were no crackles and no dullness, and his diaphragms moved 
normally.  A pulmonary function test noted FVC of 62 percent 
of predicted, and FEV1 of 64 of predicted.

38 C.F.R. Part 4, DC 6600 (2007), for bronchitis, provides 
percentage disability ratings as follows:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy
10
0
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)
60
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation, from the 
date of the veteran's claim in January 2003 to the present, 
for the service-connected bronchitis has not been 
established.  At no time during this period have there been 
pulmonary function test results which demonstrated FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), as would be required to justify a 
60 percent disability evaluation.  Rather, these tests have 
shown results indicative of FEV-1 of 64 percent of predicted, 
which is adequately compensated by the 30 percent evaluation 
currently assigned.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for an increased schedular evaluation for his 
service-connected bronchitis.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

There is no suggestion in the objective record that the 
veteran's service-connected bronchitis, standing alone, has 
markedly interfered with his ability to work; nor is there 
any indication that he has required frequent periods of 
hospitalization for the treatment of his bronchitis.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the veteran was entitled to 
staged ratings for his service-connected bronchitis, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time during the pendency of this claims for an 
increased rating, to include consideration of the one-year 
period before the claim was received, has his disability been 
more or less disabling than as currently rated under the 
present decision.


B.  Service connection

1.  Common variable immunodeficiency

The veteran's service medical records (SMRs) do not indicate 
that CVI was ever complained of or treated during service.  
The objective records are negative for this disorder. 

The post-service records show that the veteran was first 
diagnosed with CVI in 1998.  A VA examination conducted in 
February 2002 noted that this condition had been present 
before service, noting that it had been aggravated by that 
service.  However, the basis of this opinion was not clear; 
as a consequence, another VA examination was performed in 
September 2003.  This noted that he had first been diagnosed 
with CVI in 1998 and that he had been receiving monthly 
infusion of gamma globulin ever since.  The examiner 
commented that there was nothing in the claims file to 
suggest that this disorder had been present in service.  The 
examiner, referring to the medical literature, noted that the 
clinical signs and symptoms of CVI can include recurrent 
infections of the ears, sinuses, bronchi, and lungs; these 
infections can be severe, occurring frequently with permanent 
damage to the bronchioles that may result in bronchiectasis.  
An individual may develop a regular morning cough that 
produces yellow or green phlegm.  Without gamma globulin 
treatments, one may develop inflammatory symptoms of the 
knee, ankle, elbows, and wrists; these symptoms disappear 
with gamma globulin treatments.  The examiner rendered the 
opinion that CVI is "less likely than not" related to 
military service, and was diagnosed after service in1998.  

VA re-examined the veteran in October 2004.  This examination 
again noted that CVI was not diagnosed until 1998.  His 
primary symptoms included sinus congestion, chronic 
bronchitis with a productive cough, a sore throat, and 
soreness.  CVI was diagnosed, for which he was receiving 
monthly gamma globulin treatments.  The examiner stated 
"[a]fter reviewing his history, it is more likely than not 
that the patient had history of common variable immuno 
deficiency from his early childhood, which was not 
diagnosed."

After reviewing the evidence of record, the Board finds that 
service connection for CVI has not been established.  The 
Board does note the statement of the VA examiner in October 
2004 that this disorder, based upon the veteran's history, 
had likely been present since his childhood.  However, there 
is no indication in this examination report of the basis for 
this opinion; it appears that this opinion was based on the 
veteran's reported history of bronchitis symptoms since the 
age of 4 or 5.  However, no records of treatment were 
reviewed in rendering this opinion.  In fact, there was no 
clear indication in the examination report that this examiner 
had reviewed the claims folder. 

On the other hand, the VA examiner in September 2003 had 
stated that the claims folder was reviewed in conjunction 
with that examination.  Following such review, the examiner 
had noted that the veteran's CVI had not been diagnosed until 
1998 and that there was no suggestion in the objective record 
that this condition had been present during his time in 
service.  Because the examiner in September 2003 had 
extensively reviewed the claims folder prior to rendering the 
opinion, this examination will be afforded greater probative 
weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As a consequence, it cannot be found that the 
veteran's CVI had its onset during his active period of 
service; therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for CVI.

2.  Dental disorder

The veteran's SMRs show that he was seen in November 1986 
with nonrestorable decay of the teeth.  He also had an 
infection in November 1988.  There was no indication of any 
dental trauma.  

Private treatment records from the late 1990's show that on 
March 19, 1999, no acute dental or gingival problems were 
present.  On November 15, 1999, he reported that a tooth had 
come out on its own.  On January 5, 2000, he was noted to 
have poor dentition, with numerous caries in both the upper 
and lower teeth.

The veteran was afforded a VA examination in September 2003.  
He stated that his teeth had begun to fall out in 1995; he 
attributed this to his diagnosed CVI.  He had numerous teeth, 
especially in the lower jaw, that were very decayed and 
rotten.  The diagnosis was severe dental caries of the teeth.

Upon careful review of the evidence of record, it is found 
that service connection for a dental disorder has not been 
established.  As noted, dental disorders that may be 
compensable include irreplaceable missing teeth, and disease 
and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  
Missing teeth may be compensable for rating purposes under DC 
9913.  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  See 38 C.F.R. 
§ 4.150, DC 9913. 

In the instant case, there is no objective, competent 
evidence of record that the veteran has irreplaceable missing 
teeth or that any loss of teeth has been caused by loss of 
substance of the body of the maxilla or mandible.  The 
veteran has not contended and the evidence does not 
demonstrate that he sustained any injury to the teeth or that 
he had suffered from any disease of the jaw in service.  Nor 
is any suggestion that he had any other condition listed as 
compensable dental and oral conditions under the rating 
schedule.  See 38 C.F.R. § 4.150.  As a consequence, he is 
not eligible for compensation or Class I treatment for any 
dental disorder.  

Those veterans who have a service-connected, noncompensable 
dental condition or disability resulting from combat wounds 
or service trauma may be authorized to receive any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 C.F.R. § 17.161(c); see also VAOPGCPREC 5-97 (to have 
had dental extractions during service is not tantamount to 
dental trauma, because trauma of the teeth, even extractions, 
in and of itself, does not constitute dental trauma).  The 
veteran does not contend, and the record does not show, that 
he sustained any such dental trauma in service.  Therefore, 
he is not entitled to this type of treatment (Class II(a)).  

One-time dental treatment (Class II) is available to 
veterans, but 38 C.F.R. § 3.181 limits the outpatient dental 
treatment available to treatable or replaceable missing teeth 
in some instances.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged after September 31, 1981, an application for 
treatment must be made within 90 days after discharge from 
service.  The veteran applied for dental treatment in 2003, 
some 13 years after his separation from service.  Therefore, 
he is not eligible for treatment under the regulation.

Nor is there any indication that the veteran is a prisoner of 
war; thus entitlement to Class II(b) and Class II(c) 
treatment is not justified.  See 38 C.F.R. § 17.161(d), (e).  
Nor is there any suggestion that he is entitled to 
retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  
There is also no indication in the record that he has a 
dental condition that impairs or aggravates a service-
connected condition, see 38 C.F.R. § 17.161(g); that he has 
disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability, or that he 
is a Chapter 31 vocational rehabilitation trainee.  See 
38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to 
receive VA care and treatment under Chapter 17.  See 
38 C.F.R. § 17.161(j).

Finally, the veteran has claimed that his dental problems 
were caused by the diagnosed CVI.  However, since CVI has not 
been service connected, the regulations governing secondary 
service connection are not applicable

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dental disorder, including for the purposes of obtaining VA 
dental treatment.

3.  Disorder of multiple joints

The SMRs are completely silent as to any complaints of or 
treatment for any disorder of the joints.  The post-service 
treatment records reflect that in the late 1990's, he was 
diagnosed with avascular necrosis of the hips, as well as 
problems with the shoulders and knees, for which he underwent 
arthroscopic surgery.  


A June 2002 VA examination had suggested that the veteran's 
multiple joint infections were related to his gamma globulin 
treatments.  However, an extensive examination conducted by 
VA in September 2003, which included a thorough review of the 
claims folder, noted that avascular necrosis of the left hip 
had its onset in 1998 and in the right hip approximately two 
years before the examination.  He had also undergone a right 
shoulder arthroscopic procedure in 1994.  The opinion noted 
that the medical literature suggested that CVI can result in 
joint pain and an inflammatory process of the joints; however 
there was no established association between aseptic necrosis 
and CVI; thus, it was less likely than not that his CVI had 
caused or contributed to the development of his later 
diagnosed avascular necrosis.  

After a careful review of the evidence of record, it is found 
that service connection for multiple joint complaints is not 
established.  Although the veteran has been diagnosed with 
avascular necrosis of the hips, as well as joint disorders of 
the knees and shoulders, there is no indication that these 
disorders were present in service, or that any degenerative 
joint changes were present to a compensable degree within one 
year of his discharge.  Therefore, service connection on 
either a direct or a presumptive basis cannot be awarded.  
The veteran has also argued that these joint complaints are 
related to his diagnosed CVI.  However, since the CVI has not 
been service-connected, service connection on a secondary 
basis is not justified.  

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While the veteran's contentions have been 
carefully and sympathetically considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claims.  




ORDER

Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to service connection for common variable 
immunodeficiency disorder is denied.

Entitlement to service connection for a dental disorder is 
denied.

Entitlement to service connection for a disorder of multiple 
joints, to include as secondary to CVI, is denied.


REMAND

The evidence of record indicates that the veteran had applied 
for Social Security Administration (SSA) disability benefits 
in 2000.  However, there is no indication as to the outcome 
of that claim, and none of the records relied upon by SSA in 
its determination has been associated with the claims folder.  
These must be obtained before a decision on the claim of 
entitlement to TDIU can be made.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative Law 
Judge must also be obtained and associated 
with the claims folder.  All attempts to 
obtain these records must be documented 
for inclusion in the folder.  If there are 
no records, it must be so stated, in 
writing, for inclusion in the folder.

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for TDIU.  If the decision 
remains adverse to the veteran, he and his 
representative must be provided with an 
appropriate SSOC, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


